DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks regarding functional language:


Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660,663-64 (CCPA 1971); In re Yanush, 477 F.2d 958,959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Oanly, 263 F.2d 844,848 (CCPA 1959). Please also see M.P.E.P. 2114[R-1].

The following limitations “defining measurements at a first sampling station proximate the approximate center of the sedimentation area as a first reference sample, performing a plurality of successive measurements at successive sampling stations along the transect direction, and defining measurements at a final sampling station further from the center of the sedimentation area as a second reference sample” of claim 34 are understood to be functional:

The limitation describes purpose, function, operation, or intent -of-use the control unit. However, the claim does not disclose a sufficient structure which supports the function. Since Timmis shows an identical structure as claimed, namely a control unit configured to store previously scanned hyperspectral measurements and compare the measurements with a current scan. The Examiner submits that the control unit of Timmis is capable of producing the claimed results.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-44 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 23 recites the limitation "a transaction direction" in ¶ 1 line 3 and ¶ 1 line 5.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, it is unclear as to which transection direction is referred to from step (b) and (c) in claim 23 & step (i) in claim 24.
Claim 34 recites the limitation "transect direction" in ¶ 2 line 3 and ¶ 1 line 4. Therefore, it is unclear as to which transection direction is referred to from “the transect direction” in claims 34 & 35.
In regards to claim 38, the claimed subject matter “raw 2D projection of a convolution of the at least one illumination source (11) and at least one hyperspectral imager (20)” is rendered indefinite.  Examiner interprets the claimed subject matter as the illumination source and hyperspectral imager providing a 2D projection of convolution of themselves.  Examiner submits convolution of images are generally based upon applying a filter function to the captured image itself. Examiner further submits a convolution can also be construed as a form or shape that is folded in curved or tortuous windings. Therefore, it is unclear as to how a projection of a physical winding is formed from the illumination source and hyperspectral imager. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 34-36, 38, & 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen US Pub No. 2011/0205536 in view of Timmis US Pub No. 2009/0171591.

With respect to claim 34, Johnsen teaches a system for underwater hyperspectral imaging of seabed (110) impact, environmental state or environmental footprint from sedimentation, comprising:
an underwater hyperspectral imager (fig 1,2) arranged to an underwater vehicle (fig 2,20) (0076) for movement along a transect direction (fig 2, Y) of sediment (0037).
the underwater hyperspectral imager is arranged for hyperspectral imaging of ecological, chemical or sediment indicators in an observation area on the seabed microscopic” for each sampling station along the transect direction (0037), and
database for identifying “identifying an underwater material” or sediment indicators in the observation area (0032) by comparison with spectral signatures of ecological indicators stored in a database based on information from the underwater hyperspectral imager (0036) for each sampling station (0082).

Johnsen does not teach a system comprises a control unit provided with one or both of means and software for identifying and classifying.

Timmis, in the same field of endeavor as Johnsen of hyperspectral imaging, teaches a control unit i.e. computer (fig 2, 130) combined with a hyperspectral imager, wherein the control unit is configured to identify and classify ecological indicators based on stored data (0014).  Timmis further teaches the control unit contains software for controlling the hyperspectral imager’s camera (0101, lines 5-8).  Examiner takes official notice that it is well known for a computer to utilize software for identification and classification.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Timmis’s control unit with Johnsen’s hyperspectral imager to autonomously identify unknown organisms in nature.

The combination does not teach a transect direction in both a sedimentation area and in a separate comparable reference area at another location.



With respect to claim 35 according to claim 34, the combination teaches the system wherein the control unit (40) is provided with one or more of means and software for performing a plurality of successive measurements at successive sampling stations along the transect direction (0014 Timmis). 

With respect to claim 36 according to claim 35, the combination does not teach performing repeated measurements of the reference samples at different points in time.

Timmis, in the same field of endeavor as Johnsen of hyperspectral imaging, teaches hyperspectral measurements are taken along a direct line i.e. transect direction from a plurality of known organism i.e. reference samples (0014).  Timmis further teaches the hyperspectral measurements of spectra of the known organism are used to identify unknown organisms.  Timmis further teaches performing repeating measurements of known organisms at different times (0150).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to try to repeat hyperspectral measurements of reference samples to create a database of known samples.

With respect to claim 38 according to claim 34, the combination teaches the system wherein the underwater hyperspectral imager (10) comprises at least one illumination source (11) and at least one hyperspectral imager (20) for hyperspectral imaging (0009 Johnsen).

With respect to claim 44 according to claim 34, the combination teaches the system wherein the underwater vehicle is remotely operated or is an unmanned autonomous vehicle provided with propulsion means (0076, line 1 Johnsen).

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen US Pub No. 2011/0205536 in view of Timmis US Pub No. 2009/0171591 in further view of paper of Oystein Sture,“ Autonomous Underwater Vehicles as a Platform for Underwater Hyperspectral Imaging” June 2017 & Estes et al. US Pat No. 9,909,927.

With respect to claim 41 according to claim 34, the combination does not teach a device for measuring optical properties of water formed by at least one separate illumination source and at least one detector.

Sture, in the same field of endeavor as Johnsen of hyperspectral imaging, teaches light can experience attenuation underwater when used to capture underwater hyperspectral images, in which, the recorded images do not represent the true intensity (pg. 3, col1 ¶1) (pg. 3, col 2 ¶2).  Sture further teaches additional sensors can be used to measure a diffuse attenuation coefficient of water directly (pg. 3, col 2 ¶2). Examiner submits one of ordinary skill in the art could calculate adequate irradiance for imaging an object underwater at a specific depth via the diffuse attenuation coefficient based upon equation 1.

Sture does not teach at least one separate illumination source and at least one detector.

Este, in the field of endeavor of optical attenuation coefficient meter, teaches a light source and detector configured to measure the diffuse attenuation coefficient of water from an unmanned underwater vehicle (col 1, line 45-50) (col 6, lines 54-55).  At the time prior to the effective filing date of the invention it would have been obvious to combine Este’s light source and detector with the combination’s hyperspectral imager to determine adequate amounts of lighting for hyperspectral images underwater. 



Allowable Subject Matter
Claims 23-33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 37,39,40,42, & 43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim. The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 23, the prior art of record, taken alone or in combination, fails to disclose or render obvious “moving the underwater vehicle (200) and underwater hyperspectral imager (10) along the transect direction from an approximate center of the sedimentation area”, in combination with the rest of the limitations of claim 23.

As to claim 37, the prior art of record, taken alone or in combination, fails to disclose or render obvious “comparing measurements of the sampling stations with the first and second reference samples to provide a gradient, in time or space or both, from disturbed to reference conditions, and vice versa”, in combination with the rest of the limitations of claim 37.

As to claim 39, the prior art of record, taken alone or in combination, fails to disclose or render obvious “utilizing movement of the underwater vehicle (200) in relation to the observation area (100) to build a two dimensional image of the ecological, chemical or sediment indicators from sequential sections (101) of the ecological, chemical or sediment indicators captured by the at least one hyperspectral imager (20) as the underwater vehicle (200) and underwater hyperspectral imager (10) moves in relation to the observation area (100) at each sampling station”, in combination with the rest of the limitations of claim 39.

As to claim 42, the prior art of record, taken alone or in combination, fails to disclose or render obvious “performing measurements of optical properties of water to model statistical distribution of the optical properties of the water to each pixel in the complete image of the ecological, chemical or sediment indicators, and subtracting this distribution from the optical properties in the complete image of the ecological, chemical or sediment indicators to provide a spectral image of the ecological, chemical or sediment indicators”, in combination with the rest of the limitations of claim 42.

As to claim 43, the prior art of record, taken alone or in combination, fails to disclose or render obvious “using a
determined attenuation coefficient to project the determined attenuation coefficient spectrum on all spectra and estimate the statistical contribution of the attenuation coefficient spectra to all spectra on all ecological, chemical or sediment indicators in the complete image of identified ecological, chemical or sediment indicator, and determining if the contribution is continuous, and if the contribution is continuous, subtracting the contribution of the attenuation coefficient spectra on every pixel of the complete image, resulting in a standardized spectral image.”, in combination with the rest of the limitations of claim 43.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877